402 F.2d 269
UNITED STATES of America, Plaintiff-Appellee,v.Douglas HOUSTON and John Lewis Simpson, Defendants-Appellants.
No. 18219.
United States Court of Appeals Sixth Circuit.
May 7, 1968, Certiorari Denied Oct. 14, 1968, See 89 S.Ct.100.

1
William A. Reynolds, Knoxville, Tenn., G. Edward Friar, Knoxville, Tenn., on brief, for appellants.


2
Robert E. Simpson, Asst. U.S. Atty., Knoxville, Tenn., John H. Reddy, U.S. Atty., Knoxville, Tenn., on brief, for appellee.


3
Before WEICK, Chief Judge, and CELEBREZZE and PECK, Circuit Jueges.

ORDER

4
Defendants-appellants were convicted for having possession of certain distilled spirits in containers not bearing stamps evidencing tax payment in violation of 26 U.S.C. 5205(a)(2) and 5604(a).  In this appeal from such conviction defendants-appellants contend that the District Court erred in overruling their motion to suppress evidence, in permitting the appellee to rely on probable cause in making a search, and in not requiring the appellee to reveal the identity of its paid informer.  We find the contentions to be without merit, and accordingly,


5
It is ordered that the judgments of the District Court be, and they hereby are, affirmed.